Citation Nr: 1035584	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  10-17 741	)	DATE
	)
	)


THE ISSUE

Whether a May 29, 1998, decision of the Board of Veterans' 
Appeals (Board) that granted an effective date earlier than 
August 11, 1994 (to March 18, 1993), for the grant of service 
connection for intracapsular cataract extraction with subsequent 
retinal detachment of right eye and extracapsular cataract 
extraction with glaucoma of left eye should be revised or 
reversed on the grounds of clear and unmistakable error (CUE).

(The issues of whether a January 1962 rating decision granting 
service connection and assigning a noncompensable disability 
rating for scarring and retained foreign bodies in cornea, 
bilateral, should be revised or reversed on the grounds of CUE 
and entitlement to an effective date earlier than March 18, 1993, 
for the grant of service connection for intracapsular cataract 
extraction with subsequent retinal detachment of right eye and 
extracapsular cataract extraction with glaucoma of left eye are 
the subjects of a separate decision.).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The moving party had active military service from February 1943 
to November 1945.  

This matter comes before the Board by way of motions in December 
2009 and September 2010 by the moving party's representative 
requesting revision of the May 1998 Board decision, alleging that 
the decision was a product of CUE.


FINDING OF FACT

The moving party has not demonstrated an error in the Board's May 
1998 adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome.  


CONCLUSION OF LAW

The May 1998 Board decision which granted an earlier effective 
date of March 18, 1993, for the grant of service connection for 
intracapsular cataract extraction with subsequent retinal 
detachment of right eye and extracapsular cataract extraction 
with glaucoma of left eye does not contain CUE.  38 U.S.C.A. §§ 
5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 
20.1404 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The U.S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist under the VCAA do not apply to allegations 
of clear and unmistakable error in prior decisions of the Board, 
because a CUE motion is not a claim or an appeal, but is a 
collateral attack upon a previous final decision.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. 
Principi, 17 Vet.App. 104, 109 (2003).

Motions for review of prior Board decisions on the grounds of CUE 
are adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411 (2009).

Such a motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in the 
Board decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but for 
the alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other general, 
non-specific allegations of error, are insufficient to satisfy 
that requirement.  Motions which fail to comply with the 
regulatory requirements shall be dismissed, without prejudice to 
refiling. 38 C.F.R. § 20.1404(b).

The Board notes that it has original jurisdiction to determine 
whether CUE exists in a prior final Board decision.  38 C.F.R. § 
20.1400.  Section § 20.1403(a) provides that CUE is a very 
specific and rare kind of error.  It is the kind of error of fact 
or law which, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  See 38 C.F.R. § 20.1403(a).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law which existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, there 
must have an error in the Board's adjudication of the appeal 
that, had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable error.  See 38 C.F.R. § 
20.1403(b), (c).

The following situations do not constitute CUE: (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; (2) VA failure to fulfill the duty to assist; (3) 
a disagreement as to how the facts were weighed or evaluated; and 
(e) the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the pertinent statute or 
regulation. 38 C.F.R. § 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 
501(a), 7111 (West 2002).

The moving party argues that the May 1998 Board decision included 
an error of fact.  Specifically, the moving party argues that the 
Board's finding that the Veteran did not appeal the March 1981 
rating decision which denied the claim for service connection for 
a cataract disability is CUE.  The moving party argues that a 
notice of disagreement (NOD) was filed by on November 25, 1981, 
and that if the Board had reviewed this NOD, the proper effective 
date of October 21, 1980 would have been awarded.

As a threshold matter, the Board finds that the arguments 
advanced by the moving party allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b) (2008).  Accordingly, 
the Board will proceed with an analysis of the moving party's 
motion.

Historically, during WWII, the Veteran was a truck driver and 
drove in Europe during blackout conditions.  In September 1945, 
the Veteran was admitted to the hospital complaining of foreign 
body in left eye.  Slit lamp examination revealed multiple 
fragments of glass scattered throughout the cornea and scleral 
surfaces of left eye.  Two foreign bodies were found to be 
slightly elevated and were removed under local anesthesia with no 
complications.  Convalescence was noted to have been uneventful, 
and the cornea was noted to have been completely healed. 

In November 1945, the RO originally denied service connection 
noting scar both eyes (vision normal) claimed but not found on 
last examination.  In May 1947, May 1948, and June 1948, the 
decision was confirmed and continued.  The Veteran did not appeal 
these decisions, and they became final.  

In November 1961, the RO sent a letter to the Veteran which noted 
that during a review of certain disallowed cases, they re-
examined the records in his disability compensation claim and 
that it appeared that he might be entitled to service connection 
for an eye condition.  The Veteran underwent VA eye examination 
in December 1961, and in a January 1962 rating decision, service 
connection for scarring and retained foreign bodies in cornea, 
bilateral, was granted and a noncompensable evaluation was 
assigned in view of absence of impairment of vision effective 
from November 5, 1945.  The Veteran did not appeal this decision, 
and it became final.  

In October 1980, the Veteran sent a letter to the RO which 
indicated that the Veteran had undergone an operation in May 1980 
for a cataract and that his eyesight was 20/200 which his doctor 
said could possibly be due to the wounds received in 1945.  The 
Veteran also stated that he would like to have his claim for 
disability reopened.  In November 1980, the RO requested the 
Veteran's treatment records for cataract operation from Illinois 
Eye Clinic.  In December 1980, the RO received these records 
which noted that the Veteran was admitted on April 30, 1980 for 
planned extracapsular lens extraction with peripheral iridectomy 
and anterior vitrectomy right eye on May 1, 1980.  

 In January 1981, the Veteran underwent VA eye examination.  
After physical examination of the Veteran, the examiner diagnosed 
corneal scar, small, bilateral, deep; few scattered foreign 
bodies, small, left bulbar conjunctiva; and aphakia post 
operative associated with defective vision right eye.  The 
examiner noted in remarks that trauma to corneas if caused by a 
blow, blast, or concussion, may cause cataracts.  

A March 1981 rating decision denied service connection for 
cataracts secondary to service-connected eye injury and denied 
increased rating for service-connected eye disability.  In 
December 1981, the Veteran submitted a Notice of Disagreement 
(NOD) with the March 1981 decision in denying service connection 
for the Veteran's cataract as related to service-connected eye 
condition.  The January 1981 Statement of the Case (SOC) 
explained the reason for denial of service connection for 
cataract of the right eye.  The cover letter advised that his 
argument or "Substantive Appeal" should be set out on the 
attached VA Form 1-9.  The letter explained that the important 
things are to say, in his own words, what benefit he wants, what 
facts in the statement he disagrees with, and any error he 
believed VA made in applying the law.  The letter explained that 
the facts stated were especially important since VA would assume 
he agreed with any statement of fact to which he takes no 
exception.

In January 1982, the Veteran's representative sent a letter to 
the RO which noted that in reference the present issue on appeal, 
the Veteran appeared before Dr. Stilmack, head of the VA Westside 
Hospital Eye Clinic and that the doctor indicated that he would 
render an opinion as to the etiological relationship between the 
Veteran's service connected eye condition and his cataracts but 
that he requested that this be authorized by the rating board 
first.  

In February 1982, the Veteran underwent VA examination at which 
time senile cataract right eye status post extraction and 
vitrectomy 1980 - cataract type described preoperative not 
consistent with traumatic cataract.

An April 1982 Supplemental Statement of the Case (SSOC) again 
explained the reason for the denial of service connection for the 
Veteran's right eye cataract condition.  The letter to the 
Veteran attached to the SSOC noted that he previously filed an 
NOD with the March 1981 decision, that an SSOC was enclosed, and 
that if he still wanted to complete his appeal, he could 
completed and return VA Form 1-9 as explained in letter dated 
January 9, 1982.  

 For the reasons expressed below, the Board finds that the May 
1998 decision of the Board did not contain CUE.  

Pursuant to laws and regulations in existence in May 1998, the 
steps to be taken to perfect an appeal to the Board following an 
adverse determination by an agency of original jurisdiction were 
set out fully by statute and regulations.  According to 38 C.F.R. 
§ 20.200 (1997), an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case has 
been furnished, a timely filed substantive appeal.  

A substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  See 38 
C.F.R. § 20.202 (1997).  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by the 
RO in reaching the determination(s) being appealed. 38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in the 
statement of the case.  Id.   If the statement of the case 
addressed multiple issues, the appeal must either indicate that 
it is an appeal as to all issues, or it must specifically 
indicate which issues are being appealed.  Id.  The Veteran must 
file the substantive appeal within 60 days from the date the 
statement of the case is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of the 
initial determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) (1997).  
The substantive appeal must be filed with the VA office from 
which the Veteran received notice of the determination being 
appealed.  See 38 C.F.R. § 20.300 (1997).  The period for filing 
a substantive appeal may be extended for good cause.  The request 
for such an extension must be in writing and must be made prior 
to the expiration of the time limit for filing the substantive 
appeal or the response to the supplemental statement of the case.  
38 C.F.R. § 20.303 (1997).  Proper completion and filing of a 
substantive appeal are the last actions the Veteran needs to take 
to perfect an appeal. 38 C.F.R. § 20.202.  If the Veteran fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he is statutorily barred 
from appealing the RO decision.  38 U.S.C.A. §§ 7105(a), (d)(3), 
7108 (West 1991).

Here, the Board has reviewed all of the evidence of record at the 
time of the May 1998 Board decision, and concludes that a 
substantive appeal to the March 1981 rating decision was not 
timely filed.

The representative's January 1982 letter to the RO indicating 
that the Veteran had appeared before a physician at the VA eye 
clinic and that the physician indicated that he would render an 
opinion as to etiological relationship between the Veteran's 
service-connected eye condition and his cataract and that the 
physical requested that this be authorized by the rating board, 
is not a substantive appeal. The January 1982 letter did not set 
out specific arguments relating to errors of fact or law made by 
the RO in reaching the March 1981 determination.

As noted above, an appeal consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal.  As the Veteran did not timely file a 
substantive appeal after the January 1982 SOC or after the April 
1982 SSOC, the appeal was never perfected.  As such, the Board 
was not in error by determining that the Veteran did not appeal 
the March 1981 rating decision.  

In light of the foregoing, the Board finds that the moving party 
has not demonstrated that the correct facts, as they were known 
at the time, were not before the Board on May 29, 1998, and has 
not shown error in the Board's adjudication of the appeal that, 
had it not been made, would have manifestly changed the outcome 
when it was made.  Thus, the Board concludes the moving party has 
failed in showing the existence of CUE in the May 29, 1998, Board 
decision.




ORDER

The motion to revise or reverse the May 29, 1998, Board decision 
that granted an earlier effective date of March 18, 1993, for the 
grant of service connection for intracapsular cataract extraction 
with subsequent retinal detachment right eye and extracapsular 
cataract extraction with glaucoma left eye is denied.




                       
____________________________________________
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



